UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2490


DORIS MERCER; STEPHEN MERCER,

                      Plaintiffs – Appellants,

          v.

AMERICAN AIRLINES, INC.,

                      Defendant – Appellee,

          and

AMR CORPORATION; ALLIANZ INSURANCE COMPANY,

                      Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-cv-00140-BO)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Doris Mercer, Stephen Mercer, Appellants Pro Se. John Mitchell
Armbruster,   SMITH,  ANDERSON,   BLOUNT,  DORSETT,   MITCHELL &
JERNIGAN, LLP, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Doris and Stephen Mercer appeal the district court’s order

granting American Airlines’ motion for summary judgment.                   We

have    reviewed   the    record      and   find   no    reversible    error.

Accordingly, while we grant the Mercers’ motion for leave to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.       Mercer v. Am. Airlines, Inc., No. 5:14-cv-

00140-BO   (E.D.N.C.     Oct.   26,    2015).      We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                       3